Citation Nr: 1522141	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.

5.  Entitlement to service connection for a low back condition.

6.  Entitlement to service connection for diabetes mellitus, type II ("diabetes"), to include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1967 and from February 1971 to October 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a low back condition were previously denied in a final August 2002 rating decision.  The Board acknowledges that the RO reopened these issues, and adjudicated them on the merits.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claim with respect to these issues.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Veteran's claim of entitlement to service connection for diabetes was also denied in the final August 2002 rating decision.  However, after the August 2002 rating decision, service personnel records were received from the service department.  These records are pertinent to the issue of entitlement to service connection for diabetes as secondary to herbicide exposure.  As a result, the claim is to be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c) (new and material evidence-service department records).  The issues have been recharacterized accordingly.

The Board notes that the Veteran's May 2002 claim of entitlement to service connection for a low back condition and for neuropathy was construed by the RO as a single issue.  Thus, in the aforementioned August 2002 rating decision, the RO adjudicated the issues as entitlement to service connection for back pain with neuropathy.  Thereafter, in the claim currently on appeal, the Veteran again sought entitlement to service connection for a low back condition and for diabetic neuropathy.  See September 2009 Statement in Support of Claim; October 2009 VA Form 21-526.  However, in the March 2010 rating decision on appeal, the RO continued to adjudicate the issue as a single issue, i.e. entitlement to service connection for back pain with neuropathy.    

When a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).  The Federal Circuit has held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The term "factual basis" is defined as the Veteran's underlying disease or injury, rather than as symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  Claims based on distinctly diagnosed diseases or injuries must be considered as separate and distinct claims.  Id. at 1335.  The Court of Appeals for Veterans Claims has held that the focus of the Board's consideration as to whether a claim was one to reopen should be on whether the evidence truly amounted to a new claim based upon a different diagnosed disease or injury, or whether the evidence substantiated an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).

In the present case, the previously denied claim for service connection for back pain with neuropathy was based on the relationship between the Veteran's back condition and the associated radicular pain suffered as a result.  In contrast, the claim for service connection for diabetic neuropathy is based upon the Veteran's contention that he suffers from peripheral neuropathy as a result of his diabetes.  While the same anatomical region is affected, the Board finds that the currently claimed disease of diabetic peripheral neuropathy is sufficiently distinct from the past disease adjudicated by the RO as back pain with neuropathy so as not to constitute a mere new theory of causation for the same disease that was the subject of a previously denied claim.  As such, the issue of entitlement to service connection for diabetic neuropathy, as secondary to diabetes mellitus, must be distinguished and adjudicated independently, including by undertaking all necessary notice and assistance required by the Veterans Claims Assistance Act of 2000 (VCAA).  Such action is necessary to avoid prejudicing the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

However, at this time, the issue of entitlement to service connection for diabetic neuropathy has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In a September 2009 statement, the Veteran raised the issue of entitlement to service connection for an acquired psychiatric disorder due to his experiences during the Vietnam War.  In an October 2009 statement, the Veteran raised the issues of entitlement to a total disability rating based on individual unemployability and entitlement to nonservice-connected pension benefits.  In a November 2009 VA Form 21-4142, the Veteran raised the issue of entitlement to service connection for high blood pressure and cholesterol.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Subsequent to certification of this case to the Board, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014); see also 38 U.S.C.A. § 7105(e)(1) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bilateral tinnitus, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and for a low back condition.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's August 2002 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for bilateral hearing loss and for a low back condition and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss and for a low back condition.

3.  The Veteran has been diagnosed with diabetes mellitus, type II, which has manifested to a compensable degree.

4.  The evidence is at least in equipoise as to whether the Veteran was exposed to herbicide agents during his period of service at U-Tapao Royal Thai Air Force Base (RTAFB) in Thailand during the Vietnam War era.

5.  The Veteran's diabetes mellitus, type II, is presumed related to his exposure to herbicide agents while serving in Thailand.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final as to the claim of entitlement to service connection for bilateral hearing loss and for a low back condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a low back condition.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board's decision to reopen the claim of entitlement to service connection for bilateral hearing loss and for a low back condition and to grant entitlement to service connection for diabetes is completely favorable, no further action with respect to those issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

New and Material Evidence

The Veteran's claims of entitlement to service connection for bilateral hearing loss and a low back condition were previously denied, and the Veteran seeks to reopen those claims.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

By way of background, the Veteran initially filed a claim of entitlement to service connection for bilateral hearing loss in February 1996.  In a May 1996 rating decision, the RO denied the claim on the basis that the evidence did not show that the Veteran had a current hearing loss disability.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The May 1996 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In May 2002, the Veteran filed a petition to reopen his claim of entitlement to service connection for hearing loss, along with a new claim of entitlement to service connection for a back condition.  In an August 2002 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss on the basis that no new and material evidence had been submitted.  In the same rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back condition on the basis that the evidence did not a chronic back condition in service or after service.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The August 2002 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's last final rating decision in August 2002 included the Veteran's service treatment records, which note treatment for low back pain and a diagnosis of mild high frequency hearing loss, and private neurosurgery treatment records dated from September 2001 to February 2002 showing treatment and surgery for lumbar spinal stenosis.  Based on this evidence, the RO concluded that the Veteran did not have a chronically disabling back condition that was either incurred in or aggravated by military service and denied the Veteran's claim for entitlement to service connection for a back condition.  The RO also determined that no new and material evidence had been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.

The Veteran sought to reopen his claims of entitlement to service connection for bilateral hearing loss and for a back condition in September 2009 and October 2009, respectively.  Relevant additional evidence received since the RO's August 2002 rating decision includes Social Security Administration (SSA) and private treatment records showing complaints of low back pain since 1996; the Veteran's lay statements regarding his back condition; a September 2009 letter from a private audiologist showing a diagnosis of moderate bilateral sensorineural hearing loss; and a February 2010 VA audiological examination report showing a diagnosis of bilateral mild to moderately severe central hearing loss.  

This evidence is new because it was not previously before VA decision makers.  With regard to the issue of entitlement to service connection for a back condition, the evidence is material because it shows treatment for a low back condition within three years of service discharge and it reflects the Veteran's belief that his low back condition is caused by 11 years of sitting in a B-52 ejection seat.  See September 2009 Statement in Support of Claim.  When the claim was previously denied by the RO, the determination was that the Veteran did not have chronic back condition that was the result of service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a back condition and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Moreover, when viewed as a whole, the evidence contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's claimed condition.

Regarding the issue of entitlement to service connection for bilateral hearing loss, the new evidence is material because it shows a diagnosis of bilateral hearing loss.  When the claim was previously denied by the RO, the determination was that the Veteran did not have a current hearing loss disability.  Thus, the new evidence showing diagnoses of a hearing loss disability relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss and it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim of entitlement to service connection for bilateral hearing loss and for a low back condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.

Service Connection for Diabetes Mellitus

The Veteran contends that his currently diagnosed diabetes is due to herbicide exposure while serving in Thailand during the Vietnam War.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

If a veteran was exposed to an herbicide agent during active military service, certain diseases, including diabetes mellitus, type II, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Veteran claims he is entitled to the presumption of herbicide exposure because he was stationed at U-Tapao RTAFB in Thailand during the Vietnam Era. 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2014).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  

Specifically, if the Veteran served in the U.S. Air Force in Thailand during the Vietnam era at certain Royal Thai Air Force Bases, including U-Tapao, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then VA should concede herbicide exposure on a direct or facts found basis.  See VA's Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q. 

Here, the Veteran's service personnel records confirm that he served in the U.S. Air Force at the U-Tapao RTAFB in Thailand from July 1974 to October 1974.  This duty period is during the "Vietnam era" during which VA has acknowledged that herbicides were used near the air base perimeter of certain bases in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q) (Vietnam Era is from February 28, 1961, to May 7, 1975).  However, the Veteran did not serve as a security policeman or security patrol dog handler.  Accordingly, the critical issue is whether the Veteran's service at U-Tapao involved him being in or near the perimeter of that base.

Personnel records show that the Veteran served on temporary duty in Thailand as an electronic warfare officer with the 340th Bomb Squadron.  In several statements, the Veteran indicated that as an electronic warfare officer, he flew in B-52s during bombing missions out of U-Tapao.  See September 2009 Statement.  Additionally, in a July 2011 statement, the Veteran asserted that while stationed at U-Tapao, his living quarters were located close to the base perimeter and next to a benji ditch.  He further indicated that he observed Thailand and US personnel spraying the fence and ditches to control vegetation.  The Veteran also asserted that he and his crew ran around the perimeter on a daily basis and observed the spraying of the perimeter fences.  In support of his claim, the Veteran submitted photographs of the perimeter of U-Tapao, as well as a map of the base showing his living quarters in close proximity to the perimeter and to what appears to be a large ditch.  The Board notes that the map also shows that the flight line is in close proximity to the perimeter of the base.  

Upon review, the Board finds the evidence supports the presumption of exposure to herbicides for the purpose of establishing entitlement to service connection for diabetes mellitus, type II.  The evidence of record shows that the Veteran served in Thailand during the Vietnam era, the period in which VA has acknowledged that herbicides were used near the air base perimeter at U-Tapao AFB.  The Veteran's statements indicate that he regularly had contact with the base perimeter while living and working around aircraft at the U-Tapao AFB.  He also testified that he personally witnessed chemical defoliant being sprayed to control vegetation growing adjacent to the fence line surrounding the airbase perimeter.  The Board finds that the Veteran is competent to report what he did and observed while serving in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran is also competent to testify that his work in Thailand required him to routinely perform duties which took him to the perimeter of the base or to various other defoliated areas around the base.  

Further, although electronic warfare officer is not one of the MOSs conceded to have been exposed to herbicides in Thailand, the Board finds the Veteran's statements credible as to his actual proximity to the perimeter of U-Tapao AFB.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  Here, the Veteran has consistently reported that he was exposed to herbicides during his service in Thailand, and his contentions regarding his proximity to the perimeter while stationed at U-Tapao AFB are supported by photographs and maps.  Moreover, the Veteran's military duties appear to have involved extensive work with aircraft, and it seems reasonable to believe that he spent time working on the flight line, which the Board notes is at or near the perimeter of the U-Tapao air base.  The Board finds that there is no basis in the record to question the Veteran's credibility regarding his statements as to the nature and responsibilities of his service while at U-Tapao RTAFB.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.   See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, pursuant to M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), his exposure to dioxin-based chemical herbicides during active duty in Thailand is conceded on a facts-found basis.

Additionally, the medical evidence of record reflects a diagnosis of diabetes mellitus, type II.  See, e.g. September 2003 Private Treatment Record.  Thus, there is evidence of a current disability.   Moreover, diabetes mellitus, type II, is enumerated by 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure.  

Where a disease is associated with in-service herbicide exposure, as is the case here, service connection is warranted if the disease manifests to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).  The second relevant inquiry here, then, is whether the Veteran's diabetes mellitus, type II, is or was at a compensable level under the relevant law at any time since service.  Id.  

Type II diabetes is rated under Diagnostic Code 7913 where a 10 percent disability rating is assigned when the condition is manageable by restricted diet alone.  The Board observes that the evidence of record does not contain specific information with regard to the applicable rating criteria.  However, based on treatment records showing that the Veteran completed a diabetes nutrition education class in March 1998, the Board will presume that the Veteran has a current diagnosis of diabetes mellitus, type II, to a compensable degree.

In sum, the evidence shows that the Veteran was at least as likely as not exposed to herbicides during his period of service near the perimeter at U-Tapao Royal Air Force Base in Thailand.  Additionally, the record reflects that the Veteran has diabetes mellitus, type II, that manifested to a compensable degree.  As the regulations recognize this disease as being presumptively associated with exposure to dioxin-based chemical herbicides, the Board finds that a grant of service connection for diabetes mellitus, type II, is warranted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

Low Back Condition

The Veteran seeks service connection for a low back condition, which he asserts is due to years of sitting in a B-52 ejection seat while serving as a pilot in the Air Force.  See September 2009 Statement in Support of Claim.  

The Veteran's service treatment records show treatment for back symptoms.  In August 1991, the Veteran complained of a mild, dull ache in his lower back, and he was diagnosed with a possible muscle strain of the lower back.  In March 1993, the Veteran complained of a dull, aching pain in his back with a throbbing pain radiating to his left upper arm.  He was diagnosed with a pulled muscle.    

Post-service treatment records show treatment for low back pain beginning in December 1996.  A radiological exam performed in May 1998 revealed an abnormal signal intensity in the spinal cord, with a broad based disc bulge at the L2-3 and L3-4 level with mild stenosis and multifactorial spondylosis.  Thereafter, the Veteran had numerous lumbar spinal surgeries, and he has multiple back diagnoses, including lumbar degenerative disc disease, lumbar spinal stenosis, lumbar spondylosis, kyphosis, neurogenic claudication, and neurogenic/radicular leg pain.

The Veteran has not been afforded a VA examination.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the Veteran has current diagnoses of lumbar degenerative disc disease, lumbar spinal stenosis, lumbar spondylosis, kyphosis, neurogenic claudication, and neurogenic/radicular leg pain.  Thus, the first McLendon element is satisfied.  Additionally, service treatment records document treatment for back pain.  As such, because there is an indication that symptoms of a low back condition were possibly present during his active duty, coupled with medical evidence indicating the presence of a current disability, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any low back conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and bilateral tinnitus due to in-service noise exposure while serving as a flight crew member on B52 aircraft.  The Veteran asserts that during his eleven years in that capacity, he was subjected to flight line and aircraft noise.  Additionally, he contends that the head set and helmet he was required to wear did not provide adequate noise control.  See September 2008 Statement in Support of Claim.  In a June 2014 statement, the Veteran's representative indicated that the Veteran was also exposed to noise during his first period of service, as indicated by service records showing that he was awarded recognition for his expert rifle skills.  In his February 1996 claim, the Veteran indicated that his hearing loss began in 1982.

The Veteran's service records indicate that he served as an electronic warfare navigator and as an air operations navigator.  As these military occupational specialties (MOS) has been determined by the Department of Defense to involve a "highly probable" likelihood of hazardous noise exposure, in-service noise exposure is conceded.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" likelihood of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  

Service treatment records are silent for complaints of or treatment for tinnitus.  However, the Veteran was treated for mild barotitis and difficulty clearing his ears in June 1974, December 1976, March 1978, and September 1978.  The Veteran's August 1971 Air Force entrance examination reveals audiological results within normal limits.  During service, the Veteran underwent annual flight examinations, all of which show audiological results within normal limits.  During an August 1992 examination, the Veteran was diagnosed with mild high frequency hearing loss based on an auditory threshold of 25 decibels at 6000 Hertz in the left ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (holding defective hearing is characterized by hearing acuity greater than 20 decibels).  Although there is no retirement examination associated with the record, the Veteran's last audiogram was conducted in August 1993, and it showed audiological results within normal limits.    

Post-service treatment records are generally silent for complaints relating to tinnitus or hearing loss.  A September 2009 letter from a private audiologist indicates that the Veteran reported onset of tinnitus symptoms in 1985.  The letter also reveals a diagnosis of moderate bilateral sensorineural hearing loss, with the left ear worse than the right.  However, there are no audiological results associated with this letter.  

The Veteran was afforded a VA examination in February 2010.  The Veteran reported exposure to aircraft during military service and no noise exposure after military service.  The examiner indicated that "[t]innitus began after military service.  Its onset was not related to any specific event."  On that date, pure tone thresholds, in decibels, were as follows: 

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 
RIGHT
5 	
10	
5		 
15	
15	
LEFT
0
5
5
10
10

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 64 percent in the left ear.  The examiner diagnosed the Veteran with bilateral mild to moderately severe central hearing loss and bilateral tinnitus.  As to etiology, the examiner opined that the Veteran's hearing loss and tinnitus are not caused by or a result of military noise exposure because the Veteran had normal hearing at entrance and separation, with no threshold shifts, and because "[o]nset of tinnitus is reported after military service."  

The Board finds the February 2010 examination report inadequate for several reasons.  First, the examiner indicated that he did not review any private treatment records.  However, the Board notes that a private treatment record from San Antonio Hearing Centers detailing treatment for hearing loss and tinnitus were associated with the claims file at the time of the February 2010 VA examination.  Although the fact that an examiner did not review all of the documents in the claims file does not necessarily render an examination inadequate when the report shows that the examiner is familiar with the claimant's medical history; in this case, the private medical record from San Antonio Hearing Centers indicates that the Veteran's tinnitus symptoms began in 1985, with significant level of disturbance in 1991, which is in contrast to the February 2010 examiner's observation that the Veteran's symptoms began after service.  Accordingly, the Board finds that the examiner's failure to review and comment on the private record renders the report inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the Veteran's prior medical history and examinations).

Additionally, the examiner's statements regarding the Veteran's service treatment records are inaccurate and reflect a less than thorough review of the evidence.  In this regard, the examiner incorrectly indicated that the Veteran's pre-service physical was conducted in September 1986.  As noted above, the Veteran entered active duty service in January 1967 and again in February 1971.  A comparison of the Veteran's February 1971 audiogram and his later audiograms performed in August 1992 and August 1993 does show a small puretone threshold shift at 4000 Hertz.  As the opinion appears to have been based on an inaccurate factual premise, it is inadequate and a new opinion is needed.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Moreover, the examiner based the negative nexus opinion on a finding that the Veteran's hearing at separation was within normal limits and that the Veteran's tinnitus started after service.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further, hearing acuity within normal limits on separation does not preclude service connection for a current hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board finds this rationale particularly inadequate in light of the fact that despite having a bilateral hearing loss disability under 38 C.F.R. § 3.385 due to speech recognition scores under 94 percent, the Veteran's puretone thresholds at the February 2010 examination were within normal limits by VA standards.  

In light of the foregoing, the claim must be remanded for an addendum opinion with an adequate rationale regarding the etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.

Outstanding Records

Regarding each of the claims on appeal, remand is also required to obtain service treatment records.  VA has a duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  Here, the only service treatment records associated with the claims file are from the Veteran's second period of service.  As noted above, the Veteran had a prior period of active service from January 1967 to October 1967.  The Board also notes that the available treatment records do not include a retirement examination.  Thus, it appears to the Board that there may be pertinent service treatment records not associated with the claims file.  It is unclear from the claims file what measures were taken by the RO to obtain these potentially missing service treatment records, to include informing the Veteran that records may be missing and that he should submit any records in his possession.  On remand, an attempt should be made to obtain these potentially missing service treatment records. 

Lastly, as the record indicates that the Veteran receives ongoing private treatment for the disabilities on appeal, any updated private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate actions to attempt to obtain missing service treatment records, including those from the Veteran's first period of service from January 1967 to October 1967 and a separation examination from the Veteran's second period of service.

If all procedurally appropriate actions have been taken to locate and secure the Veteran's outstanding service treatment records, and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically ask the Veteran to provide information and authorization to obtain any private audiological records documenting treatment for hearing loss and/or tinnitus.  

3. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any low back conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed low back condition, to include lumbar degenerative disc disease, lumbar spinal stenosis, lumbar spondylosis, kyphosis, neurogenic claudication, and neurogenic/radicular leg pain, its onset in service or is related to any in-service disease, event, or injury, to include the documented in-service back injuries and sitting in a B-52 ejection seat for many years.  

The examiner should also specifically state whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran had arthritis of the lumbar spine within one year of his service discharge in October 1993.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting treatment for back injuries, post-service private treatment records documenting treatment for back conditions, and the Veteran's lay statements.

Each opinion must be fully explained with a complete discussion of the record evidence and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. After all available records have been associated with the claims file, obtain an addendum opinion regarding the nature and etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.  The claims file must be provided to and reviewed by the examiner.  If an examination is deemed necessary in rendering the addendum opinion, another evaluation should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss and tinnitus arose during service or is otherwise related to any incident of service or in-service noise exposure.  The examiner must discuss the in-service audiograms of record and must discuss the shifts in hearing thresholds between the Veteran's entrance into service and his separation therefrom.  Additionally, the examiner should discuss the significance of the August 1992 diagnosis of mild high frequency hear loss, as well as the significance of the normal puretone thresholds, but abnormal speech recognition scores, during the February 2010 examination.    

The examiner should specifically review and comment on the September 2009 letter of the Veteran's private physician who indicated that the Veteran's tinnitus had its onset in 1985.  If necessary, and to the extent possible, the examiner should reconcile his opinion with these findings.

For purposes of this opinion, the Board notes that the Veteran's reported in-service acoustic trauma incurred while performing his duties as a navigator are deemed credible, and therefore acoustic trauma is conceded.

In rendering the above opinions, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, 5 Vet. App. 155.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination reports and medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims.  If the claims are not granted in full, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


